SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

674
CAF 12-00947
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF CASEY C.T.,
RESPONDENT-APPELLANT.
----------------------------                      MEMORANDUM AND ORDER
GENESEE COUNTY ATTORNEY,
PETITIONER-RESPONDENT.


CHARLES PLOVANICH, ATTORNEY FOR THE CHILD, ROCHESTER, FOR
RESPONDENT-APPELLANT.

CHARLES N. ZAMBITO, COUNTY ATTORNEY, BATAVIA (DURIN B. ROGERS OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Genesee County (Eric R.
Adams, J.), entered May 1, 2012 in a proceeding pursuant to Family
Court Act article 3. The order adjudged respondent to be a juvenile
delinquent and placed him on probation for a period of twelve months.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order adjudicating him to
be a juvenile delinquent based upon his admission that he committed
acts that, if committed by an adult, would constitute the crime of
criminal mischief in the fourth degree (Penal Law § 145.00 [1]). We
reject respondent’s contention that the petition was jurisdictionally
defective because the allegations of the factual part of the petition
consisted solely of hearsay, in violation of Family Court Act § 311.2
(3). The petition states that the information contained therein was
derived from “statements and admissions of Respondent and/or the
statements and depositions of witnesses now filed with this court.”
Those statements included confessions from respondent and his
accomplices, as well as depositions of various other witnesses. There
is no support in the record for respondent’s assertion that the
statements in question were not actually filed with the petition. In
any event, we note that respondent’s assertion was refuted by the
clerk of Family Court, who submitted an affidavit in support of
petitioner’s motion to strike that portion of respondent’s reply brief
in which he makes the assertion. We thus conclude that “the
non-hearsay allegations of the factual part of the petition or of any
supporting depositions establish, if true, every element of each crime
charged and the respondent’s commission thereof” (§ 311.2 [3]; see
Matter of Angel A., 92 NY2d 430, 433).
                         -2-                  674
                                        CAF 12-00947




Entered: June 14, 2013         Frances E. Cafarell
                               Clerk of the Court